Citation Nr: 1602241	
Decision Date: 01/20/16    Archive Date: 01/27/16

DOCKET NO.  14-01 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for a bilateral hearing loss disability.

2. Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel 









INTRODUCTION

The Veteran served on active duty from April 1969 to March 1971. 

This matter is before the Board of Veteran's Appeals (Board) on appeal from April 2013 and October 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

In October 16, 2015 correspondence, the Veteran indicated he was terminating his power of attorney with Puerto Rico Public Advocate for Veterans Affairs (PRPAVA) who had been previously representing him. No other power of attorney forms have been filed. As such, and in light of his request that the Board adjudicate his claim, the Board finds that the Veteran wishes to proceed unrepresented.

The Board also notes in October 16, 2015 correspondence, the Veteran requested his case be advanced on the docket indicating severe illness and economic hardship because he is unable to work. However, the Board notes in prior correspondence from October 7, 2015 the Veteran was notified he could submit brief, but complete reasons to the Board for advancing his case on the docket, which must include supporting documentation to factually demonstrate the reasons for such advancement. The Veteran's subsequent request dated October 16, 2015 failed to include any of this required documentation. If the Veteran wishes to request advancing his case on the docket in the future he is reminded such a request must be accompanied by supplemental documentation. 

The Board notes in the Veteran's VA Form 9 Substantive Appeal in December 2013 he requested evaluation for a claim of vision loss. There is no indication the claim for vision loss has been adjudicated.

The Board has reviewed the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issue of vision loss has been raised by the record in a December 2013 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends he is entitled to service connection for a bilateral hearing loss disability and tinnitus. A remand is warranted for the Veteran to be provided with a new VA examination. 

I. Bilateral Hearing Loss

The Veteran claims he has bilateral hearing loss as a result of in-service noise exposure. 

A VA audiology examination from September 2012 is part of the claims file. However, the VA examination is inadequate, and a remand is necessary for additional medical inquiry. First, the examiner failed to properly address the Veteran's threshold shifts in hearing between induction and separation. See Hensley v. Brown, 5 Vet. App. 155, 157 (1993). While noting a mild left ear drop of 1 KHz at separation the examiner failed to note and consider mild threshold shifts of 5 to 10 KHz in the Veteran's hearing between induction and separation specifically in both ears at 500 Hertz, right ear at 1000 Hertz, left ear at 2000 Hertz and the left ear at 4000 Hertz. Additionally, the examiner failed to note and consider the significant threshold shift in the Veteran's left ear at 1000 Hertz from induction to separation which dropped from 0 to 30 KHz. An auditory threshold exceeding 20 decibels indicates some degree of potential hearing loss. Id. 

Next, the examiner failed to address the Veteran's lay statements regarding noise exposure in-service and his symptoms. Lastly, the examiner's rationale was improperly based on the absence of treatment records during and after service; an opinion based on the absence of documentation in the record is inadequate if it fails to take in account the Veteran's reports of symptoms and history. Dalton v. Peake, 21 Vet. App. 23 (2007). The Board consequently finds that the opinion rendered in September 2012 is inadequate and a new opinion should be obtained to address the nature and etiology of the Veteran's hearing loss disability.  

The Board notes a positive private medical opinion is part of the claims file. There is nothing in the record indicating the examiner was licensed by the authorities in Puerto Rico as an audiologist. VA regulation 38 C.F.R. § 4.85 (2015) requires that "an examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist."

The Board finds that a remand is necessary for a new audiological examination as to bilateral hearing loss.

II. Tinnitus

The Veteran claims he has tinnitus as a result of in-service noise exposure. 

A VA audiology examination from September 2012 is part of the claims file. The VA examination is inadequate, and a remand is necessary for additional medical inquiry. The examiner failed to address the Veteran's lay statements regarding noise exposure. Additionally, the examiner's rationale was improperly based on the absence of treatment records during and after service.  See Dalton v. Peake, 21 Vet. App. 23 (2007). The Board consequently finds that the opinion rendered in September 2012 is inadequate and a new opinion should be obtained to address the nature and etiology of the Veteran's tinnitus.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the case file any further medical records (private and/or VA) identified and authorized for release by the Veteran. 

All actions to obtain records should be documented. If the records cannot be located or do not exist, a memorandum of unavailability should be associated with the claims file, and the Veteran should be notified and given an opportunity to provide them. 

2. After completing the above development to the extent possible, schedule the Veteran for an audiological examination with an appropriate medical professional to determine the nature and etiology of the Veteran's current bilateral hearing loss disability and tinnitus. The claims file must be made available to and reviewed by the examiner, and a note that it was reviewed should be included in the report. Provide opinions on the following: 

a. Is it at least as likely as not (a 50% probability or greater) that the Veteran's current bilateral hearing loss is related to any in-service disease, event or injury?

b. Is it at least as likely as not (a 50% probability or greater) that the Veteran's tinnitus is related to any in-service disease, event or injury?

Any appropriate evaluations, studies and testing deemed necessary by the examiner should be conducted, and their results included in the examination report. 

The examiner's attention is directed to the Veteran's service treatment records (STRs) and audiograms performed at induction in April 1969 and separation in 1971. Specifically the examiner should note the mild threshold shifts of 5 to 10 KHz between induction and separation at 500 Hertz in both ears, right ear at 1000 Hertz, left ear at 2000 Hertz and the left ear at 4000 Hertz. Also, the examiner should consider the significant threshold shift in the Veteran's left ear at 1000 Hertz from induction at 0 KHz to separation at 30 KHz. Auditory thresholds exceeding 20 decibels indicate some degree of hearing loss. Hensley v. Brown, 5 Vet. App. 155,157 (1993).  Additionally, the Veteran's lay contentions must be considered in making the determination as to whether a nexus exists.

A rationale must be offered for any opinion expressed. The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3. Thereafter, readjudicate the issues on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period in which to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

